 Case 2:17-cv-01497-JVS-AGR Document 19 Filed 05/18/20 Page 1 of 1 Page ID #:5747



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   AGUSTIN BERNARDO VIRTO,                )     NO. CV 17-1497-JVS (AGR)
                                            )
12                        Petitioner,       )
                                            )     JUDGMENT
13       v.                                 )
                                            )
14   CHRISTIAN PFEIFFER, Warden,            )
                                            )
15                        Respondent.       )
                                            )
16
17            Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19            IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is
20   denied and dismissed with prejudice.
21
22
23
24   DATED: May 18, 2020                    ___________________ ______________
                                                      JAMES V. SELNA
25                                                 United States District Judge
26
27
28
